THIS suit was brought by the appellees for 20 dollars as a lawyer’s fee. The appellant had sued his wife for a divorce, but the suit was dismissed. The appellees were attorneys for the wife in the said suit; and they now sued the husband for their services on that occasion..
The appellant had made no promise on the subject to the appellees, except such as might be implied from the said facts. Judgment below against the appellant.
It appears to us that the husband was not liable, in this case, to the claim of the appellees.
The judgment is reversed with costs. Cause remanded, &c. Costs here.